MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                  Aug 26 2019, 8:23 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Paul J. Podlejski                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General
                                                         Michael Vo Sherman
                                                         Certified Legal Intern
                                                         Evan Matthew Comer
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Deonta D. Anderson,                                      August 26, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-405
        v.                                               Appeal from the
                                                         Madison Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff                                       David A. Happe, Judge
                                                         Trial Court Cause No.
                                                         48C04-1706-F6-1570



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-405 | August 26, 2019                  Page 1 of 5
                                          Case Summary
[1]   Deonta D. Anderson appeals his conviction for Level 6 felony resisting law

      enforcement, arguing that the evidence is insufficient. We affirm.



                            Facts and Procedural History
[2]   Around 7 p.m. on June 10, 2017, Anderson Police Department Officer Ryan

      Prado was on patrol when he was dispatched to Cooper’s Sport Bowl on a

      report of a man and a woman “fighting” in the parking lot. Tr. p. 133. When

      Officer Prado arrived on the scene, he saw a man, later identified as Anderson,

      and a woman “loud[ly]” “arguing” and “yelling.” Id. at 134, 135. The arguing

      and yelling was loud enough that Officer Prado could hear it from his patrol car

      about twenty-five feet away. Officer Prado didn’t know what had happened

      before his arrival, so he approached the woman to investigate. The woman

      yelled at Officer Prado to “get” Anderson. Id. at 144. Officer Prado then

      ordered Anderson to “[s]top, come here,” but Anderson responded, “[N]o, I

      don’t have to.” Id. at 135. Officer Prado told Anderson to stop “at least five”

      times, but Anderson never did. Id. at 138. Eventually, Anderson got into his

      car. When Officer Prado ordered Anderson to get out, he locked the door and

      “drove away.” Id. Officer Prado did not pursue Anderson, but he was

      eventually able to identify him.


[3]   The State charged Anderson with Level 6 felony resisting law enforcement for

      fleeing by car. A jury trial was held. During closing argument, defense counsel


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-405 | August 26, 2019   Page 2 of 5
      argued that Officer Prado did not have a reasonable basis for ordering

      Anderson to stop and that therefore Anderson was not required to obey Officer

      Prado’s orders. Id. at 171. The jury found Anderson guilty, and the trial court

      sentenced him to 880 days executed in the Department of Correction.


[4]   Anderson now appeals.



                                 Discussion and Decision
[5]   Anderson contends that the evidence is insufficient to support his conviction.

      As relevant here, the resisting statute provides that a person who knowingly or

      intentionally flees in a car after being ordered to stop by a law-enforcement

      officer commits Level 6 felony resisting law enforcement. Ind. Code § 35-44.1-

      3-1(a)(3), (c)(1)(A). Anderson does not dispute that Officer Prado ordered him

      to stop or that he fled by car. Instead, his appeal is based on our Supreme

      Court’s holding that this part of the resisting statute must be read to require that

      the police officer’s order to stop be based on probable cause or reasonable

      suspicion, that is, specific, articulable facts that would lead the officer to

      reasonably suspect that criminal activity is afoot. Gaddie v. State, 10 N.E.3d
1249, 1255 (Ind. 2014); Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014).

      Absent proof that the officer’s order to stop meets this requirement, the

      evidence is insufficient to establish the offense of resisting law enforcement.

      Gaddie, 10 N.E.3d at 1255. Anderson argues that Officer Prado’s order to stop

      was not based on reasonable suspicion of criminal activity.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-405 | August 26, 2019   Page 3 of 5
[6]   Anderson claims that the facts of this case “are almost perfectly in line with

      those in Gaddie,” where our Supreme Court reversed the defendant’s conviction

      for resisting law enforcement. Appellant’s Br. pp. 7-8. In Gaddie, around 10

      p.m. police were dispatched to a house in Indianapolis on a report of a

      “disturbance.” 10 N.E.3d at 1252. When police arrived, there were eight

      people on the front porch and in the front yard “screaming and yelling.” Id.

      There were several other people, including the defendant, walking along a side

      yard toward the back of the house. An officer told the group to return to the

      front yard, and everyone did so except the defendant. The officer followed the

      defendant and ordered him to stop twice. The defendant looked back but did

      not stop. At trial, the officer testified that he had not seen the defendant or

      anyone else commit a crime before ordering the defendant to stop. On appeal,

      our Supreme Court found that the officer’s order to stop was not based on

      reasonable suspicion:


              [The officer] testified that he had responded to “just a
              disturbance” and that he had not seen the defendant or anyone
              else commit a crime prior to ordering the defendant to stop. Our
              legislature has not defined a “disturbance” as a crime, and thus a
              report of a disturbance, without more, is not a sufficient basis
              upon which to conduct an investigatory stop.


      Id. at 1255.


[7]   As the State points out, here there is more. That is, Officer Prado was

      dispatched to the parking lot of Cooper’s Sport Bowl on a report of a man and a

      woman “fighting.” When Officer Prado arrived on the scene, he didn’t know

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-405 | August 26, 2019   Page 4 of 5
      what had been going on but saw that Anderson and the woman were arguing

      and yelling loudly. In fact, according to Officer Prado, the yelling was loud

      enough to be classified as disorderly conduct. Tr. p. 147; see Ind. Code § 35-45-

      1-3(a). When Officer Prado approached the woman to investigate, she told

      him to “get” Anderson. Based on these facts, we conclude that Officer Prado

      had reasonable suspicion that criminal activity was afoot and therefore could

      freeze the situation to investigate. We therefore affirm Anderson’s conviction

      for Level 6 felony resisting law enforcement.1


[8]   Affirmed.


      Riley, J., and Bradford, J., concur.




      1
        During the preliminary-instructions and final-instructions conferences, defense counsel asked the trial court
      to instruct the jury that Officer Prado’s order to stop must have been based on reasonable suspicion or
      probable cause, but the trial court declined to do so. See Tr. pp. 111-16, 159-60. On appeal, Anderson does
      not argue that the trial court erred by not giving such an instruction.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-405 | August 26, 2019                      Page 5 of 5